Citation Nr: 1001489	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
defective hearing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1973, and from April 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO decision, which 
denied an application to reopen a previously denied claim for 
service connection for defective hearing.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that the Veteran submitted a claim for 
entitlement to a nonservice-connected pension in December 
2008.  Previously, in a July 18, 2007, notification letter 
from the RO, it was indicated that the Veteran's prior claim 
for nonservice-connected pension benefits was denied.  
However, it appears that this claim was actually granted in a 
June 2007 rating decision.  Therefore, as it appears that the 
Veteran's claim for a nonservice-connected pension has been 
granted, in spite of the July 18, 2007, notification letter, 
the Board finds that the Veteran's claim has already been 
granted in full and need not be readdressed.  


FINDINGS OF FACT

1.  By a RO decision dated in May 1991, the Veteran's claim 
for service connection for hearing loss was denied on the 
basis that defective hearing was not shown by the evidence of 
record.  There was no evidence of record showing that the 
Veteran either incurred, aggravated, or developed a condition 
which developed a hearing loss during active military 
service.  All testing records were within normal limits.

2.  By a RO decision dated in February 2002, the Veteran's 
claim for service connection for hearing loss of the right 
ear as secondary to service-connected otitis media of the 
right ear with tinnitus and status post tube placement was 
denied on the basis that there was no evidence that this 
condition was incurred in or caused by military service, 
evidence of a current disability, or evidence of a medical 
opinion establishing a relationship between the claimed 
condition and the service-connected otitis media with 
tinnitus of the right ear.

3.  Evidence received since the May 1991 and February 2002 RO 
decisions is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for defective hearing of either ear.


CONCLUSIONS OF LAW

1.  The May 1991 and February 2002 RO decisions denying the 
Veteran's claim for service connection for defective hearing 
and hearing loss of the right ear are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for defective hearing 
has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in September 2004, November 2006, and 
December 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
the November 2006 and December 2007 letters described how 
appropriate disability ratings and effective dates were 
assigned.    

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for defective 
hearing, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The December 2007 letter informed the Veteran that new and 
material evidence was needed to substantiate his claim to 
reopen and described what would constitute such new and 
material evidence.  This letter specifically explained the 
bases of the original denial, and directed the Veteran to 
submit any new and material evidence relating to the fact 
that there was no evidence of record to show that defective 
hearing condition incurred, aggravated or developed a 
condition, which developed a hearing loss during military 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  The Board notes that the September 2004 letter also 
informed the Veteran that new and material evidence was 
needed to substantiate his claim to reopen and described what 
would constitute such new and material evidence.  This letter 
indicated that the Veteran's claim was more recently denied 
and the Veteran was notified of such denial in March 2002.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
notes that the evidence of record reflects that the Veteran 
is receiving or has received Social Security Administration 
(SSA) benefits.  However, a November 2007 response to a 
request for these records reflects that the records are 
unable to be located.  VA has fulfilled its duty to assist. 
The Board finds that the record contains sufficient evidence 
to make a decision on the claim. 

With regard to the Veteran's application to reopen his 
previously denied claim for service connection for defective 
hearing, VA's responsibility to assist the Veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
Veteran with respect to that particular claim.  VA does not 
have a duty to provide the Veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  

Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.  Regardless, the Board notes that the Veteran was 
provided a VA examination most recently in October 2008, 
which addressed his claim for service connection for 
defective hearing.  The examiner reviewed the claims files, 
conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this 
examination report to be thorough and complete.  Therefore, 
the Board finds this examination report is sufficient upon 
which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

Furthermore, the Board notes the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein the appellant 
argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, 
the Court held that the Board was not obligated to reopen a 
claim merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion.  
Thus, although the VA examination conducted during this 
appeal did address the claim of service connection, the Board 
is not obligated to reopen the claim solely as a consequence 
of that development having been conducted.  Furthermore, in 
Woehlaert, the Court also held that the adequacy of any such 
examination or opinion is moot if the Board determines that 
new and material evidence has not been presented, although 
the Board must certainly consider the results of such an 
examination or opinion as it would any evidence of record.  
Thus, even if the VA examination was inadequate, any such 
inadequacies are moot as the Board is finding that new and 
material evidence has not been received to reopen the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
defective hearing.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.  

The Board notes that the Veteran was initially denied service 
connection for defective hearing in a May 1991 RO decision.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  
The Veteran was notified of the May 1991 RO decision via a 
May 28,1991, letter.  He did not file a timely appeal.  
Therefore, the May 1991 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that the Veteran attempted to reopen his 
claim for service connection for hearing loss of the right 
ear only in February 2000.  He was denied service connection 
for hearing loss of the right ear in a February 2002 rating 
decision. 

The basis for the May 1991 denial was that defective hearing 
was not shown by the evidence of record.  There was no 
evidence of record showing that the Veteran either incurred, 
aggravated, or developed a condition which developed a 
hearing loss during active military service.  All testing 
records were within normal limits.  At the time of this 
denial, service treatment records and an April 1991 VA 
examination report were considered. 

The basis for the February 2002 denial was that there was no 
evidence that this condition was incurred in or caused by 
military service, evidence of a current disability, or 
evidence of a medical opinion establishing a relationship 
between the claimed condition and the service-connected 
otitis media with tinnitus of the right ear.  At the time of 
this denial, service treatment records were considered.

The Board notes that the evidence submitted since the May 
1991 and February 2002 denials consists of the Veteran's 
statements, VA medical records, and private medical records. 

With regard to the Veteran's VA and private medical records, 
the Board notes that these records do not reflect that the 
Veteran currently meets the criteria for hearing loss of 
either ear according to VA standards.  Specifically, the 
Veteran underwent VA audiological examinations in December 
1997, February 2002, September 2005, and October 2008.  None 
of these examinations reflect that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz for 
either ear is 40 decibels or greater; or the auditory 
thresholds for either ear for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent for either ear.  
As such, the Veteran does not have a diagnosis of hearing 
loss according to 38 C.F.R. § 3.385 for either ear.  
Additionally, the claims file contains no other medical 
evidence indicating that the Veteran has a diagnosis of 
hearing loss of either ear according to VA standards.  Thus, 
while this evidence is new, it is not deemed to be material 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim, namely that the Veteran currently 
has hearing loss according to VA standards.  As no reasonable 
possibility of substantiating the claim has been shown, these 
records will not be considered new and material for the 
purpose of reopening this claim.

The Board notes that it was indicated in a September 2005 VA 
ear disease examination report that the Veteran has mild 
conductive hearing loss of the right ear.  However, the 
examiner indicated that this diagnosis was based on the 
aforementioned September 2005 VA audiological examination 
report, which also noted that the Veteran had mild conductive 
hearing loss of the right ear but specifically did not 
reflect that the Veteran met the VA criteria for a diagnosis 
of hearing loss.  Therefore, regardless of the diagnosis of 
mild conductive hearing loss of the right ear, the claims 
file contains no evidence of record reflecting that the 
Veteran meets the required criteria according to 38 C.F.R. 
§ 3.385 for a diagnosis of hearing loss of either ear.  
Additionally, the Board notes that, at the December 1997 VA 
examination, the Veteran was diagnosed with mild sensory 
neural hearing loss of the right ear and the examiner noted 
that the difference between air conduction and bone 
conduction thresholds reflect conductive hearing loss of the 
right ear from 250 Hertz through 1500 Hertz.  Therefore, at 
the time of February 2002 rating decision, which is the most 
recent prior final denial of the Veteran's claim for service 
connection for hearing loss of the right ear, the Veteran was 
already noted as having some mild conductive hearing loss of 
the right ear.  As such, the September 2005 diagnosis of mild 
conductive hearing loss of the right ear does not constitute 
new and material evidence, as this diagnosis is not new but 
was already essentially of record at the time of the most 
recent prior final denial and does not provide a reasonable 
possibility of substantiating the claim.  

With regard to the Veteran's lay statements asserting that he 
currently experiences hearing loss as a result of his active 
duty service, the Board finds that these statements are 
duplicative of evidence previously submitted, as the Veteran 
asserted in his March 1991 claim that he developed hearing 
loss and an ear condition in 1974 on active duty.  Therefore, 
this evidence cannot be considered new in that it essentially 
duplicates evidence that has already been considered by the 
RO in the previous final decision.  Thus, the Veteran's 
statements are not deemed to be new and material evidence as 
they do not raise a reasonable possibility of substantiating 
the claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for defective 
hearing, the Veteran's claim is not reopened, and the appeal 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


